 


109 HR 3811 IH: To terminate the effect of laws prohibiting the spending of appropriated funds to conduct oil and natural gas leasing and preleasing activities for any area of the Outer Continental Shelf, and for other purposes.
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3811 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Poe introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To terminate the effect of laws prohibiting the spending of appropriated funds to conduct oil and natural gas leasing and preleasing activities for any area of the Outer Continental Shelf, and for other purposes. 
 
 
1.Termination of laws prohibiting the spending of appropriated funds for OCS leasing activitiesAll provisions of existing Federal law prohibiting the spending of appropriated funds to conduct oil and natural gas leasing and preleasing activities for any area of the Outer Continental Shelf shall have no force or effect. 
2.Revocation of existing presidential withdrawalsAll existing withdrawals by the President under the authority of section 12 of the Outer Continental Shelf Lands Act (43 U.S.C. 1341) are hereby revoked and are no longer in effect. 
3.Requirement to conduct lease sale for submerged lands of the outer Continental Shelf in the Eastern Gulf of MexicoThe Secretary of the Interior shall, 180 days the date of the enactment of this Act and under section 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337), conduct a sale of oil and gas leases on all submerged lands of the outer Continental Shelf in the Eastern Gulf of Mexico that— 
(1)are depicted as Leased or Deferred-Not Offered on the Minerals Management Service document entitled Eastern Gulf of Mexico Lease Sale 181, December 2001 Lease Terms, Economic Conditions, Stipulations, and Deferred Blocks for the FINAL NOTICE OF SALE 181; and 
(2)are not subject to a lease under that section. 
 
